Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action
Multiple Embodiments
This application contains the following embodiments:
Embodiment 1 - Figs. 1.1- 1.7
Embodiment 2 - Figs. 2.1- 2.7
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).
The above-identified embodiments are considered by the examiner to present overall appearances that are basically the same.
It is longstanding United States Patent Office design practice that applications in which the fundamental effect of the claimed design is to convey information, slogans, or other words have not been allowed to issue as design patents.  
Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited. Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application.
Claim Rejection– 35 U.S.C. 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim is indefinite and nonenabling because the shape and appearance of the claimed design cannot be understood due to the following:
(1) The appearance of the design is drawn inconsistently, resulting in an inconsistent claim. Specifically, planes appearing in Figs 1.1-1.3 and 1.6 are missing from the same portions of the article in Figure 1.5. The same issue appears in Figure 2.4, which is missing the same planes appearing in the same portion of the article in Figs 2.1-2.3, and Fig 2.6. (See darkened portions of illustration for identification of these planes.)
 

    PNG
    media_image1.png
    612
    729
    media_image1.png
    Greyscale

 (2) The appearance of the design is drawn inconsistently, resulting in an inconsistent claim. Specifically, solid claim lines appearing in Figs 1.5 are missing from Figs 1.3 and 1.1. The same issue appears in Figs 2.1 and 2.6, which is missing solid claim lines shown in Fig 2.4. (See illustration for identification.)



    PNG
    media_image2.png
    790
    973
    media_image2.png
    Greyscale

(3) The appearance of the design is drawn inconsistently, resulting in an inconsistent claim. Specifically, a solid claim line appearing in Fig 1.5 does not appear in any other figure views of the same portion of the article. The same issue appears in Fig 2.4. (See illustration for identification.)

    PNG
    media_image3.png
    706
    881
    media_image3.png
    Greyscale

(4) The appearance of the design is drawn inconsistently, resulting in an inconsistent claim. Specifically, a plane appears in Fig 1.5 that does not appear in other figure views of the same portion of the article. The same issue appears in Fig 2.4.  (See darkened portion of illustration for identification.)

    PNG
    media_image4.png
    605
    997
    media_image4.png
    Greyscale

(5) The appearance of the design is drawn inconsistently, resulting in an inconsistent claim. Specifically, a feature appears in Fig 1.5 that does not appear in any other Figure view of the same portion of the article. The same issue appears in Fig 2.4. (See darkened portions of illustration for identification.)

    PNG
    media_image5.png
    605
    985
    media_image5.png
    Greyscale

(6) The appearance of the design is drawn inconsistently, resulting in an inconsistent claim. Specifically, a pointed feature appears in Fig 1.5 which is absent from figure views of the same portion of the article. The same issue appears in Fig 2.4. (See illustration for identification.)

    PNG
    media_image6.png
    605
    1000
    media_image6.png
    Greyscale

To overcome the above rejections, applicant must distinctly claim the subject matter applicant regards as the invention. New drawings are suggested so that claim is clearly and consistently shown among the drawing views. ALL figure drawings must be consistent. 
(7) A feature shown on the left of the Laser Measuring Device in Figs 1.2 and 2.3  is indefinite and nonenabling, as multiple interpretations of the design are possible due to the limited disclosure of these details. Specifically, this feature only appears in these identical figures, so it’s appearance cannot be corroborated by other figure views. (See regions darkened in below illustration.)

    PNG
    media_image7.png
    651
    452
    media_image7.png
    Greyscale

(8) Portions within the bottom of the Laser Measuring Device in Figs 1.7 and 2.7 are indefinite and nonenabling, as multiple interpretations of the design are possible due to the limited disclosure of these details. Specifically, these features could be flush with the surrounding surfaces, raised, or inset. Since these features only appear in these two identical figures, their appearance cannot be corroborated by other figure views. (See regions darkened in below illustration.)


    PNG
    media_image8.png
    483
    490
    media_image8.png
    Greyscale

The applicant may overcome these rejections by reducing the indefinite features in Figs 1.2, 2.3, 1.7 and 2.7 to broken lines, removing them from within the scope of the claim. 
(9) No broken line statement appears in the Specification, although broken line is depicted in the drawings. As a result, the purpose of the broken lines and their relationship to the scope of the claim is unclear. Suggested language:
--The broken lines represent portions of the article that form no part of the claimed design.--
The above statement should be inserted in the specification, following the figure descriptions and preceding the claim.
Conclusion
The claim stands rejected under 35 U.S.C. 112(a) and (b).
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d). 
Any amended replacement drawing sheets should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description in the Specification. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” or pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action. 
When correcting drawings for inconsistency, it is important to note the relevant antecedent basis for the corrections in order to avoid introduction of new matter. Corrections for inconsistency must be applied uniformly throughout the entire disclosure. Elements which are claimed / disclaimed should be consistently drawn with full or broken line in all the drawings, a given element may not be claimed in one view and disclaimed in another.
The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE MARTINE SUITER whose telephone number is (571)272-9573.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 5712728601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.M.S./
Examiner, Art Unit 2922  
/George D. Kirschbaum/Primary Examiner, Art Unit 2922